 In the Matter of CONSUMERS POWER COMPANYandUTILITY`WORKERSORGANIZING COMMITTEE,C. I. O.In the Matter,of CONSUMERS POWER COMPANYandINTERNATIONAL-BROTHERHOOD OF ELECTRICAL WORKERS,A.F. OF L.Cases Nos. R-4275 anadR-4076, respectvvely&.DecidedSeptember-2971942Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Frank H. Bowen,for the Board.Mr. M. W. Arthur,for the Company.Mr. Herrman Chadwick,for the C. I. O.Mr. Thomas N. Byle,for the A. F. of L.Mr. Seymour J. Spelman,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon petition and amended petition duly filed by Utility WorkersO,rganiziiig. Committee, affiliated with the Congress of Industrial Or-ganizations, herein called the C. I. 0., and upon petition duly filed byInternational Brotherhood of Electrical Workers, Local B-876, afFil-iated with the American Federation of Labor, herein called the A. F.of L., each alleging that a question affecting commerce had arisenconcerning the representation of employees of Consumers Power Com-pany, Jackson, Michigan, herein called the Company, engaged in theproduction, purchase, and distribution of electrical energy and gas,water, steam heat, and electrical and gas appliances and byproducts,the National Labor Relations Board provided for an appropriatehearing upon due notice.On August 12, 1942, before, ,a; hearing washeld, the Company, the C. I. 0., the A. F. of L., and the RegionalDirector for the Seventh Region (Detroit, Michigan), entered into a"Stipulation for Certification of RepresentativesUpon ConsentElection."Pursuant to the stipulation, an election by secret ballot was con-ducted on September 1, 2, and 3, inclusive, 1942, under the direction44 N. L. R. B., No. 115.626 CONSUMERS POWER COMPANY627Company except general and assistant general foremen,.plant super-visors and other supervisory employees -(except as expressly includedbelow), office employees, office building janitors and watchmen, plantwatchmen, collectors, connected - load inspectors, electrical, mechani-cal, and, civil engineers, efficiency men and junior engineers, drafts-men, surveyors, chemists, architects, temporary employees hired fora specificjob and for not more than 6 months, part-time localservicemen and local service men who' do not perform mechanical work inthe regular course of employment, and storekeepers with supervisorypowerwho do not ordinarily do mechanical work, but including out-side crewforemen, watchmen other than those excluded above, loaddispatchers,' meter readers and, bill.: distributors; , plant. janitors, andstorekeepersother than those excluded, above, to determine whetherthey desire to be represented by the C. I. O. or by the A. F. of L.for the purposes of collective bargaining, or by neither.On Septem-ber 4, 1942, the Regional Director, issued and duly served on the par-tiesanElectionReport on the balloting.No objections to_ theconduct of the ballot or the Election Report have been filed by anyof the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on-eligibility list----------------------------------2, 467Total ballots cast-----------------------------------------2,028Total ballots challenged-----------------------------------15Total blank ballots---------------------------------------1Total void.ballots ----------------------------------------23Total validvotes counted---------------------------------1,959Votescastfor. UtilityWorkers Organizing Committee,C. I. 0-------------------------------------------------1,023VotescastforInternationalBrotherhood of ElectricalWorkers,Local Union No. B-876, A. F of L--------------881Votes cast for neither-----------------------------------85Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1:A question affecting commerce has arisen concerning the repre-sentation of employees' of"Consumers Power Company, Jackson,Michigan, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act. .2.All employees of the Company,, excluding general, and assist-ant general foremen, plant supervisors and other supervisory em-ployees (except as expressly included below), office employees, officebuilding janitors and watchmen, plant watchmen, collectors, con- 628DECISIONS OF'NATIONAt' LABOR RELATIONS BOARDnetted ' load inspectors; electrical',mechanical, and civil engineers,efficiencymen and junior engineers, draftsmen, surveyors, chemists,architects, temporary employees hired for a specific job and for notmore than 6 months, part-time local ser^,ice men and local servicemen' who do not perform mechanical work in the regular course ofemployment, and' storekeepers' with supervisory power who do notordinarily do mechanical work, but'including outside crew foremen';watchmen other than those' excluded above, load dispatchers, meterreaders' and bill distributors, plant janitors, and storekeepers otherthan those excluded above, constitute a. unit appropriate for the pur-'poses of collective bargaining within the meaning of Section' 9 (b)of the Act.3.UtilityWorkers Organizing Committee, affiliated with theC. I. 0., has been designated "'Ind selected by a nnajority' of the em-ployees in the above unit as their representative for the purposes ofcollective bargaining and-is-the exclusive 'representative of all em=ployees in said unit within the meaning of Section '9 (a) of the Act,CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT ISHEREBYCERTIFIED that UtilityWorkers Organizing Commit-tee, affiliated with the C. I. 0., has been designated and selected bya majority of all employees of Consumers Power Company, Jackson,Michigan, excluding general and assistant general foremen, plantsupervisors and other supervisory employees (except as expressly in-cluded below), office employees, office building janitors and watch-men,' plant watchmen, collectors, connected load inspectors, elec-trical,mechanical, and civil engineers, efficiency men and juniorengineers, draftsmen, surveyors, chemists, architects, temporary em-ployees hired for a specific job and .for not more than 6 months,part-time local service men and,-local service men who do not per-form mechanical work in the regular course of employment, andstorekeepers with supervisory power 'who do not ordinarily do me-chanical work, but including outside-crew foremen, watchmen otherthan those excluded above, load dispatchers, meter readers and billdistributors, plant janitors, and storekeepers other than those ex-cluded above, as their representative 'for the purposes of 'collectivebargaining and that, pursuant to Section 9 ' (a) of the Act, UtilityWorkers Organizing Committee, affiliated with the C. I. 0., is theexclusive representative 'of such 'employees for the purposes of col-lective bargaining with respect to rates of pay, wages, hours ofeniployinent, and other conditions of'einployment.